Morano v Roney (2019 NY Slip Op 03235)





Morano v Roney


2019 NY Slip Op 03235


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1368 CA 18-01156

[*1]CHARLES M. MORANO, PLAINTIFF-RESPONDENT,
vVICTORIA KAY RONEY, STEVEN K. RONEY AND SUSAN C. RONEY, DEFENDANTS-APPELLANTS. 


BURGIO, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
ANDREWS, BERNSTEIN, MARANTO & NICOTRA, PLLC, BUFFALO (RICHARD A. NICOTRA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered April 12, 2018. The order, insofar as appealed from, denied the cross motion of defendants for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 26, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court